DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 5/20/2022 is acknowledged. Claims 17, 24, and 25 have been amended.

Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. 
Regarding claim 17-23, the amendment of claim 17 has not overcome the prior art of record.  Please see the rejection below for more details.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (US 2019/0165258 A1) (hereinafter referred to as Peng) and supported by Hsue et al. (US 2003/0008495 A1) (hereinafter referred to as Hsue).
Regarding claim 17, Peng teaches a contact structure (structure including 150 and 160’ in CR region in Fig. 15 of Peng), comprising: 
a via (opening O1 in Fig. 3 of Peng) patterned in a first dielectric layer (140); 
a barrier layer (152 in Fig. 4) lining the via; 
a contact (154) in the via comprising an Element A (metal 154), wherein the Element A is a metal selected from the group consisting of: copper (Cu) (as described in [0015] of Peng, the metal 154 is made of copper), aluminum (Al), tungsten (W), cobalt (Co), ruthenium (Ru), and combinations thereof; 
a pedestal stack (structure 160’-210’ in Fig. 7) formed over the contact in the via, wherein the pedestal stack has a metal layer (the stack 170’-210’ in Fig. 7, as described in [0017] of Peng) over an electrode (160’ in Fig. 7), the electrode comprising an Element B (elements in the list given in [0016] of Peng), and wherein the Element B is a metal selected from the group consisting of: tantalum (Ta), tantalum nitride (TaN), titanium (Ti), titanium nitride (TiN) (as described in [0016] of Peng, electrode layer 160’ is made of TiN), Ru, ruthenium nitride (RuN), Co, cobalt nitride (Co2N), W, tungsten nitride (WN), iridium (Ir), rhodium (Rh), and combinations thereof, and wherein the metal layer and the electrode share common sidewalls (left and right sidewalls of layers 160’ and the stack 170’ as shown in Fig. 7 of Peng) that extend partially into the first dielectric layer on opposite sides of the contact (as shown in Fig. 7 of Peng); 
an alloy AB (as disclosed in [0022] of Hsue, the interface of a copper layer and Ti, Ta, TiN, or TaN layer will generate a CuTi, CuTa, CuTiN or CuTaN alloy. This CuTi/TaN alloy is alloy AB of the claim) in between, and in direct contact with both, the electrode and the contact in the via, wherein the alloy AB comprises an alloy of the Element A and the Element B (as described in [0022] of Hsue); and 
a second dielectric layer (the plurality of layers 232’-234’-240 in Fig. 8 of Peng) disposed on the first dielectric layer that surrounds the pedestal stack, wherein the second dielectric layer is in direct contact with an entire vertical surface (vertical sidewalls of electrode layer 160’ and metal stack 170’-210’) of both the electrode and the metal layer, and wherein a horizontal surface (top horizontal surface of 240 in Fig. 15) of the second dielectric layer is coplanar with a top surface (top surface of 210’ of metal stack 170’-210’) of the metal layer to either side of the pedestal stack.  
Regarding claim 19, Peng teaches all the limitations of the contact structure of claim 17, and also teaches wherein the metal layer comprises a metal selected from the group consisting of: Cu (as described in [0015] of Peng, the metal 154 is made of copper), Al, W, Co, Ru, and combinations thereof.
Regarding claim 20, Peng teaches all the limitations of the contact structure of claim 17, and also teaches wherein the metal layer is a memory device stack (as described in [0017]-[0025] of Peng, the stack 170’-210’ is a memory device) comprising: a first magnetic metal layer (first magnetic layer described in [0019] of Peng); a second magnetic metal layer (second magnetic layer described in [0022] of Peng); and a tunnel barrier (tunnel barrier layer described in [0021] of Peng) separating the first magnetic metal layer from the second magnetic metal layer.  
Regarding claim 21, Peng teaches all the limitations of the contact structure of claim 17, and also teaches wherein the first dielectric layer comprises a material selected from the group consisting of: silicon oxide (SiOx), organosilicate glass (SiCOH), porous organosilicate glass (pSiCOH), silicon carbide (SiC), silicon nitride (SiN), silicon carbonitride (SiCN), and combinations thereof (as described in [0012] of Peng).  
Regarding claim 22, Peng teaches all the limitations of the contact structure of claim 17, and also teaches wherein the barrier layer comprises a material selected from the group consisting of: Ta, TaN, Ti, TiN, Ru, RuN, ruthenium tantalum (RuTa), ruthenium tantalum nitride (RuTaN), W, WN, and combinations thereof (as described in [0015] of Peng, the barrier layer 152 is made of TiN or TaN).  
Regarding claim 23, Peng teaches all the limitations of the contact structure of claim 17, and also teaches wherein the first dielectric layer (140 in Fig. 2 of Peng) is disposed over a dielectric structure (dielectric layer 110) comprising metal lines (metallization pattern 114 in Fig. 2 of Peng), and wherein the via is patterned in the first dielectric layer over a select one of the metal lines (as shown in Fig. 4 of Peng).  
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng and supported by Hsue, as applied in claim 17 above, and further supported by Chuang et al. (US 2017/0352804 A1) (hereinafter referred to as Chuang)
Regarding claim 18, Peng teaches all the limitations of the contact structure of claim 17, but does not explicitly teach wherein the contact in the via is recessed below a top surface of the first dielectric layer.  
However, Chuang teaches a method of forming a contact structure (Figs. 5-9 of Chuang) which includes: forming a dielectric structure (121’-135 in Fig. 2 of Chuang) comprising metal lines (121’); forming a dielectric layer (140 in Fig. 3 of Chuang) over the dielectric structure; forming a via (132’ in Fig. 4 of Chuang) in the dielectric layer; filling the via with a metal to form a contact (132 in Fig. 6 of Chuang) in the via; polishing to remove excess metal outside the via (see Figs. 7-8 of Chuang).  This method is the same method disclosed in Figs. 1-4 of Peng.  Chuang discloses that after the polishing step, the resulting contact in the via is recessed below a top surface of the first dielectric layer (as Fig. 8-9 of Chuang).  Thus, it is implied in Peng that the top surface of contact (154 in Fig. 4 of Peng) is recessed below a top surface of the first dielectric layer (140 of Peng).

Allowable Subject Matter
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 24, the prior art of record does not disclose or fairly suggest a contact structure of claim 17 and where the Element A is Co.  
Regarding claim 25, the prior art of record does not disclose or fairly suggest a contact structure of claim 17 and “wherein the Element B is a metal selected from the group consisting of: RuN, Co2N, WN, Ir, Rh, and combinations thereof”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822